         Case 1:17-cv-05782-JGK Document 63 Filed 08/08/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LUC R PIERRE,

                         Plaintiff,                  17-cv-5782 (JGK)

              - against -
                                                     ORDER
CITY OF NEW YORK ET AL. ,

                         Defendants.

JOHN G. KOELTL, District Judge:

     The Clerk is directed to close docket numbers 57 and 61

because those applications are now moot.

SO ORDERED.

Dated:      New York, New York
            August 7, 2019


                                          United States District Judge




                                          USDC SDNY
                                          DOCUMENT
                                          ELECTRONICALLY FILED
                                          DOCff _ _ _ _ _~
                                          DA TE FILED:   _=z:r   i----=-=~
